Citation Nr: 0731062	
Decision Date: 10/02/07    Archive Date: 10/16/07

DOCKET NO.  95-38 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for a left ankle disorder.


REPRESENTATION

Appellant represented by:	Eric C. Conn, Attorney


WITNESS AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

W. Preston, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1969 to January 
1972.

This matter comes to the Board of Veterans' Appeals (Board) 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in Pittsburgh, Pennsylvania.  This appeal stems from a 
December 1994 RO denial of the veteran's claim.  The Board 
denied the veteran's claim in December 1998.  The veteran 
appealed.  In April 2001, the United States Court of Appeals 
for Veterans Claims (Court) vacated the Board's decision and 
remanded the appeal.  The case was thereafter remanded by the 
Board in June and October 2003.  

On appeal, the veteran has raised the issues of claims to 
reopen for entitlement to service connection for arthritis of 
the elbows, a stomach disorder, a prostate condition, and a 
skin condition, each secondary to Agent Orange exposure.  As 
these issues are not currently developed or certified for 
appellate review, they are referred to the RO for appropriate 
action. 


FINDING OF FACT

The evidence preponderates against finding that a left ankle 
disorder is related to service, and there is no competent 
evidence of compensably disabling left ankle arthritis within 
a year of separation from active duty.


CONCLUSION OF LAW

A left ankle disorder was not incurred or aggravated in 
service, and left ankle arthritis may not be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 
5103A, 5107 (West 2002 and Supp. 2007); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Service Connection Claim

Service connection will be granted for disability resulting 
from personal injury suffered or disease incurred in or 
aggravated by service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Arthritis, when manifest to a degree of 10 percent or more 
within one year after the veteran's military service ended, 
may be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

Service medical records reflect, in pertinent part, that 
prior to an examination in July 1969, the veteran denied any 
history of swollen or painful joints, leg cramps, arthritis 
or rheumatism, bone, joint or other deformity, lameness, loss 
of leg, or foot trouble.  The veteran did report that at age 
four, he had fractured a small bone in his left foot, and had 
apparently undergone a closed reduction.  There was no 
history of bone defects.  The examiner noted that there were 
no deformities or limitation of motion.  Examination of the 
lower extremities and "other musculoskeletal" was normal.

In September 1969, the veteran sought outpatient treatment 
for pain in his legs.  There was no tenderness, although some 
swelling was noted.

Prior to his separation examination in January 1972, the 
veteran denied any history of swollen or painful joints, 
arthritis or rheumatism, bone, joint or other deformity, 
lameness, loss of leg, or foot trouble.  The veteran 
indicated that he had a history of leg cramps and broken 
bones, although which bones were broken was not specified.  
Upon examination, the veteran's lower extremities and "other 
musculoskeletal" were normal.

In June 1994, the veteran filed a claim concerning service 
connection for, in pertinent part, severe leg pain.  He 
indicated that he was first treated for leg pain in 1969, 
during basic training.  The veteran asserted that he 
continued to seek treatment for leg pain in 1970 and 1971, 
while in Vietnam.

The veteran attached to his claim form a number of medical 
records.  These documents include a September 1993 letter 
from Glenn A. Buterbaugh, M.D., who noted, in passing, that 
the veteran's medical history included a bone tumor in an 
unspecified lower extremity consistent with a fibrous 
cortical defect.

In July 1994, the appellant submitted a document noting that 
in May 1973 he was diagnosed with a nonossifying cortical 
fibroma of the left tibia.  He underwent an excision biopsy 
and partial ostectomy.

In August 1994, the veteran underwent a general examination 
for VA purposes.  It was noted that he had worked as a 
foundry worker from 1972 to 1975, and as a coal miner from 
1976 to 1993.  The veteran reported that he had lost time 
from his duties due to left ankle surgery.  It was noted that 
the left ankle was first injured in 1969.  The first surgical 
intervention was in 1973 to remove a left tibial soft spot, 
with subsequent graft.  A second surgery in 1981 was to 
remove joint debris.

The veteran's present complaints included left ankle pain 
with activity, left ankle instability, and diminution in 
activity in the left ankle.  An X-ray of the left ankle 
revealed a large, well-marginated lytic lesion involving the 
lower shaft of the tibia and medial malleolus.  According to 
the examiner, this could have been due to bone cyst or non- 
ossified fibroma.  However, follow-up examination was 
recommended to rule out malignancy.  The veteran was 
diagnosed as having, in pertinent part, residuals of a left 
ankle injury with two surgical interventions and sequelae, 
including a graft.

In a written statement subsequently associated with the 
claims file, the veteran asserted that his leg pain first 
appeared in basic training.  He went to sick call on occasion 
and reportedly was told that the leg pain and swelling was 
due to his boots being too tight.  The veteran stated that he 
was young and intimidated by higher ranking personnel, so he 
"went with the flow" and did the best he could with the pain.  
At that time the pain was more severe with heavy physical 
activity.  After basic training, his activity level was 
lighter while attending Heavy Equipment School.  The veteran 
reportedly still had pain when he had to stand and walk on 
hard surfaces, but it was bearable.  He went to Vietnam in 
April 1970 with the same discomfort.  The veteran stated that 
his only concern then was to do his job and come home in one 
piece.  From Vietnam he went to Fort Belvoir to finish his 
tour of duty.  At this time he just put up with his leg 
problems.  He was discharged from the service in February 
1972 with a six month early out.  He returned home and got a 
job at Rockwell International in their foundry as a laborer.  
Standing on concrete and climbing ladders aggravated his leg 
pain.  

The veteran stated that he went to a bone specialist and was 
told that he had a soft spot on the left tibia bone and it 
had to be cut out and more bone grafted in, or else the bone 
around the soft spot could just shatter if left untreated.  
Surgery was performed in May 1973.  The veteran stated that 
he was still young, ignorant, and under a six year military 
obligation.  He never checked with the VA about anything.  
All his bills were paid by insurance so he thought that all 
was well.  He reportedly had to wear special heels on his 
left shoe due to pain.  He still had pain for years to come, 
and the ankle would lock while he walked.  The veteran 
reported undergoing another surgery in 1983 to remove bone 
fragments and clean the joint.  He was also told that the 
joint had arthritis.  The veteran still had problems with his 
ankle presently.

By a December 1994 rating decision service connection for 
residuals of a left ankle injury was denied.

With his September 1995 substantive appeal, the veteran 
submitted copies of medical records confirming his ostectomy 
in 1973.  The veteran also submitted a May 1973 X-ray report 
of the left ankle, which revealed a one and a half centimeter 
"V-line" cortical defect in the distal tibia.  The 
possibility of a non-ossifying fibroma was also "to be 
considered."  However, the features were of a benign lesion, 
according to the radiologist.  A small bone density was seen 
near the tip of the lateral malleolus.  It was an accessory 
bone and was not an uncommon finding, according to the 
radiologist.  No other significant abnormality was seen.

The veteran also submitted a copy of a postoperative July 
1973 X-ray report which revealed a non-osteogenic fibroma in 
the lower inner aspect of the shaft of the tibia just above 
the medial malleolus and measuring about one and a half 
centimeter in diameter had remained unchanged in appearance.  
It did not expand the bone.  Just above it was evidence of 
surgical interference medially over a length of almost three 
centimeters.  The segment of bone almost one and a half 
centimeters. in depth projected slightly medially but was 
otherwise in good position.  There was little new bone 
formation in this region and the atrophy was slight.

A September 1995 rating decision, in pertinent part, 
continued to deny entitlement to service connection for a 
left ankle injury.

In October 1995, the veteran submitted additional medical 
records.  These records reflect, in pertinent part, that the 
veteran underwent a debridement and synovial biopsy of the 
left ankle in 1983.  The surgical report indicated that 
examination of the anterior joint showed some early 
degenerative changes with early osteophyte in the anterior 
tibia and some reddened, mild hypertrophic synoviom.  The 
veteran's post-operative diagnosis was traumatic arthritis of 
the left ankle.

Additionally in October 1995, the veteran submitted a written 
"buddy" statement from L.P. who was from the veteran's home 
town and had attended basic training with him.  L.P. asserted 
that he observed the veteran go to the infirmary at Fort 
Jackson for problems with his leg.  Apparently, the medical 
staff there "more or less shrugged off the problem" and told 
the veteran that his boots were too tight.

In February 1996, the veteran and his spouse testified before 
a hearing officer at the RO.  The representative noted that a 
September 1969 service medical record indicated that the 
veteran had sought treatment for leg pain.  The veteran 
stated that he first noticed his ankle problem during 
strenuous activity in basic training, such as running.  He 
had experienced no problems with it prior to service.  After 
service, the veteran reportedly had seen a chiropractor named 
Dr. Miller for his ankle, but this did not help.  The veteran 
then went to an orthopedic surgeon who performed surgery in 
1973.  The veteran worked for Rockwell for two and one half 
years, and he had problems with his leg during that time.  
The veteran's second surgery was in 1983.  Following his 
surgeries, the veteran had to wear a special shoe.  The 
veteran's spouse also testified about the limitations of his 
activities following service due to his ankle condition.

In March 1996, the veteran's mother filed a statement in 
which she stated that the appellant had been a healthy, 
active boy when he graduated from high school.  Since leaving 
the service, however, he reportedly had had a problem with 
his leg.  The veteran's mother indicated that he may have 
seen Joseph Shelby, M.D., a now-deceased family doctor, after 
his release from active duty.  She also recalled that the 
veteran had seen Dr. Miller.

Additionally in March 1996, the veteran's spouse submitted a 
written statement.  She noted that she had been nervous 
during the local hearing and "froze up."  She again asserted 
that the veteran's leg had bothered him every day since 
leaving the service.  She reportedly married the veteran 
within a month of his return from Vietnam.  She stated that 
Dr. Shelby had spoken to the veteran about his leg pain, 
although his records could not be found.  Unsuccessful 
attempts to obtain records from Dr. Shelby's nurse and son 
had been made.  According to the veteran's spouse, Dr. Miller 
had examined the veteran at least twice, but no records were 
available.

Subsequently, the report of a March 1996 X-ray of the 
veteran's left ankle was associated with the claims file.  
The X-ray revealed some lucent defects with some irregularity 
of the medial malleolus.  The appearance suggested a prior 
injury with healing and resultant deformity.  The tip of the 
medial malleolus had a somewhat beaked appearance and had a 
post-traumatic look.  The ankle mortise was preserved.  It 
was neither narrowed, irregular, nor sclerotic.  The lateral 
malleolus was unremarkable.

In October 1997, the Board remanded the veteran's claim for 
additional development.

In December 1997, the veteran filed a written statement, 
again essentially asserting that he was entitled to service 
connection for his left ankle condition.

In February 1998, the veteran underwent a joints examination 
for VA purposes.  The examiner noted that he had reviewed the 
claims file prior to the examination, and the veteran again 
recounted his pertinent medical history.  An X- ray 
examination revealed changes in the left distal tibia and 
medial malleolus consistent with prior surgery and bone 
grafting.  In particular, there was some sclerosis around the 
meta-diaphyseal region of the medial tibia distally, as well 
as some relative lucency within the medial malleolus.  There 
was suggestion of a prior avulsion type injury to the tip of 
the medial malleolus with spurring involving the ankle mortis 
medially.  The remainder of the mortis appeared well 
preserved.  There was a suggestion, although the films were 
limited, of some degenerative changes within the subtalar 
joint, on the left, particularly involving the posterior 
facet.  The impressions were degenerative joint disease of 
the left ankle and left subtalar joints, not the result of 
any service-connected activity; and status post resection of 
an apparent benign bone tumor of the left medial malleolus 
with bone graft, not the result of any service-connected 
activity.

In an August 1999 supplemental statement of the case, the RO 
continued to deny service connection for a left ankle 
condition.  The Board denied service connection for a left 
ankle disorder in December 1998. 

Subsequent to the Court vacating the Board's December 1998 
decision and remanding the appeal to the Board, the veteran 
was afforded VA examinations of his left ankle in January, 
February, and April 2003.  

Pertinent private treatment evidence includes an October 2001 
medical record from Michael W. Bowman, M.D., which notes then 
current evidence of left ankle instability.

The January 2003 VA examiner stated that, after examining the 
veteran and reviewing the claims file, to include 
radiographs, it was his conclusion to a high degree of 
medical certainty that the patient's current disability was 
totally unrelated to his previous tumor.  On examination of 
the veteran and analysis of X-ray evidence, moreover, the 
examiner wrote that he was unable to appreciate any evidence 
of instability or significant arthrosis.  The examiner 
additionally opined with a high degree of medical certainty 
that it was not likely that any arthritic process (which he 
could not even diagnose on that occasion) had resulted from a 
tumor on the medial aspect of his left ankle.  He furthermore 
noted that there was no evidence of violation of the joint.  
The examiner reiterated that there was no evidence of any 
arthritic changes around the area where surgery had been 
performed, and that he did not appreciate anything on 
examination that would be consistent with a current arthritic 
or inflammatory process.  He finished his report by 
reiterating his high degree of medical certainty as to these 
findings.

A February 2003 VA examination by the same examiner must be 
read in light of the January 2003 examination because the 
examiner concludes his February 2003 report by suggesting 
that he found nothing on examination of the veteran and 
pertinent X-rays to support a diagnosis of arthritis.  The 
examiner again concluded following a review of the claims 
file that no evidence of an arthritic process was manifested 
within one year following the veteran's 1972 discharge from 
service.  

Certain inconsistencies between the January and February 2003 
reports resulted in an April 2003 review of the medical 
records, conducted by another physician, who concluded that 
these were the result of erroneous transcriptions.  

The Board finds that the supposedly positive nexus statements 
in the February 2003 report are the product of an erroneous 
transcription.  Since the January and April reports find no 
evidence of any current arthritic process, and since the 
February 2003 report (as interpreted by the April 2003 
report) likewise does not affirm the existence of a current 
disorder, it would be absurd to construe any inconsistent 
statement in the February 2003 report as a positive nexus 
statement.  Where there is no current diagnosis, a positive 
nexus statement is akin to a bridge to nowhere.  

Accordingly, the Board concludes that the preponderance of 
the evidence is against entitlement to service connection for 
a left ankle disability.  The February 1998 VA examiner's 
findings, which have never been challenged by any contrary 
medical opinion are of great probative value, and the Board 
finds that the substance of the 2003 VA opinions to likewise 
preponderate against the claim.  Hence, the benefit sought on 
appeal is denied.

The Board has carefully reviewed the lay statements of record 
in support of the veteran's claim.  As lay persons, however, 
the veteran, his spouse, his mother, and any lay affiant are 
not competent to make determinations requiring medical 
expertise which is the situation in this case.  See Espiritu 
v. Derwinski, 2 Vet. App. 494 (1992).

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the appellant in the statement of 
the case and in numerous supplemental statements of the case, 
as well as in August 2002 and April 2006 correspondence of 
the information and evidence needed to substantiate and 
complete the claim.  VA has fulfilled its duty to assist the 
claimant in obtaining identified and available evidence 
needed to substantiate a claim.  VA informed the claimant of 
the need to submit all pertinent evidence in his possession.  
While the appellant may not have received full notice prior 
to the initial decision, after sufficient notice was provided 
the claimant was afforded a meaningful opportunity to 
participate in the adjudication of the claim, and the claim 
was readjudicated.  The claimant was provided the opportunity 
to present pertinent evidence and testimony.  In sum, there 
is no evidence of any VA error in notifying or assisting the 
appellant that reasonably affects the fairness of this 
adjudication.


ORDER

Entitlement to service connection for a left ankle disorder 
is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


